998 So. 2d 459 (2008)
Cornelius Dewan GARLINGTON
v.
STATE of Alabama.
CR-06-1066.
Court of Criminal Appeals of Alabama.
May 30, 2008.
Allen K. Mitchell, Dothan, for appellant.
Troy King, atty. gen., and John J. Davis, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
WISE, Judge.
In accordance with the Supreme Court's holding in Ex parte Garlington, 998 So. 2d 458 (Ala.2008), the judgment of the circuit court is reversed and this cause is remanded to the Houston Circuit Court for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
BASCHAB, P.J., and McMILLAN, SHAW, and WELCH, JJ., concur.